Mr. Justice Van Orsdel
dissenting:
I am compelled to dissent from the opinion and judgment of the court. The defense interposed by the defendant company rests upon its contract with the express company and the plaintiff’s ratification of that contract, coupled with his waiver of the right of recovery from the railroad company. The ratification and waiver executed by plaintiff in the application for employment is most comprehensive. He not only agrees to assume the risk of all accidents and injuries he may sustain while in the course of his employment, and to hold the railroad company harmless from all claims for damages; but he ratifies all agreements made between the defendant and the express company affecting his employment, and agrees to be bound by such agree*172ments as fully as if he were a party thereto. This established the contractual relation between plaintiff and defendant.
I am not here concerned with the contract of employment between plaintiff and the express company, since, as a condition of employment in any capacity, he had exonerated the defendant from liability. After the execution of the ratification and waiver by plaintiff, all that was necessary to make the contract binding between him and defendant was that he should become an employee of the express company. It is immaterial, as between plaintiff and defendant, what the terms of that employment were, so long as he was in the employ of the express company, and continued to assert his contractual rights, or those of the express company, against defendant, and defendant continued to carry out its contract with the express company. It is the waiver which establishes the contractual relation between' plaintiff and defendant, and upon which defendant properly rests its defense. This I believe to be the construction placed upon the waiver in the case of Baltimore & O. S. W. R. Co. v. Voigt, 176 U. S. 498, 44 L. ed. 560, 20 Sup. Ct. Rep. 385.
As evidence that neither the particular capacity in which plaintiff was employed, nor the salary paid, is controlling upon the ratification and general waiver made as a condition of employment, he entered the service of the express company as a helper, served in that capacity for nine months, then as driver for one month, then as helper for two or three months, and again as driver, which position he held at the time of the accident. In the meantime his salary had been increased from $18 per month to $65 per month, showing conclusively, as supported by the undisputed evidence, that he belonged to a general class of employees whose salary begins at a low figure and is from time to time increased, whether the employee continues to work in the same capacity or not.
The general agent of the express'company testified that, in employing helpers, it frequently occurred that a man would apply for a position when there would not be a vacancy with a salary attached that would admit of the employment of a married man, or a man of age. Consequently, “he would go on as. *173a helper, with the understanding that he would be used for other duties. He might work one day as a helper, and the next day on the platform, and another day as driver, or be sent as a guard. He would be used in various positions and given the benefit of extra work which would bring up his salary to a living salary. A helper was to do anything we called on him to do, extra work or other work. There were some helpers, of course, who could only do certain work; but where the helper was equal to do special work we used him in it, and that was his duty, to be used for anything we saw fit to put him to do.” The' same witness further testified that it was the custom to frequently send helpers and drivers out upon the trains as guards.
Thus it appears that helpers and drivers were frequently required, in the language of the witness, “to do extra work or other work,” and that they were frequently sent out on the trains as guards, receiving extra compensation for such services, which is explanatory of the right reserved to the express company in the contract of employment to direct such service. This evidence, and the only evidence in the record, of the understanding of the terms of employment between plaintiff and the express company, is important, inasmuch as the ultimate burden of the judgment obtained by plaintiff in this action may fall upon the express company. It is also significant that it is corroborative of the terms of the written contract.
It is not reasonable that the express company should be required to execute a separate contract of employment with its, employees every time a different class of service is required or extra compensation allowed. Neither is it within the contemplation of the contractual relation here existing between the parties. If it were, every time a helper or driver is sent out on the railroad as a guard by the express company, a new application for employment and contract would have to be executed, since the class of service is different, and, from the evidence, it appears that extra compensation is allowed in each instance for such service. In other words, it would furnish an avenue for every helper or driver, when he had been temporarily transferred, as was the custom, into the capacity of a *174guard, to escape the obligations of his contract, and hold the railroad company for damages in case of accident, since the compensation or salary paid while on the road is always different from the actual salary paid such employee in the service, either as helper or driver.
But there is a stronger reason for holding defendant not liable. Upon the ratification of the contract between defendant and the express company, and the waiver of the right to assert any claim for damages against the railroad company, plaintiff adopted its terms and conditions, and became so far a party to the agreement that he could not, while an employee of the express company, without the concurrence of defendant, so change the relation or disclaim his waiver, as to place himself in a position where he could hold defendant liable in damages. We axe here dealing more particularly with plaintiff’s relation to the railroad company than to the express company. This is a suit between the plaintiff and the railroad company, to which the express company is not a party.
The valuable consideration passing from defendant to the express company was the granting of special rates for the carriage of express matter and the free transportation of its agents and employees, in consideration of which the express company indemnified defendant against liability for injuries to its agents. The ratification signed by plaintiff was in the nature of an adoption of the terms of the contract between the express company and defendant, whereby he agreed to hold the express company free from liability to defendant under the indemnity clause of the contract; and the waiver was an agreement on plaintiff’s part that he, as an employee of the express company, would hold defendant free from liability, and thus relieve it from enforcing its indemnity against the express company for damages which he might, but for the waiver, recover from de* fendant.
It is immaterial that no consideration passed from defendant to plaintiff for his execution of the waiver or forbearance. “To constitute a consideration, it is not absolutely necessary that a benefit should accrue to the person making the promise. *175It is sufScient that something valuable flows from the person to whom it is made; and that the promise is the inducement to the transaction.” Violett v. Patton, 5 Cranch, 142, 3 L. ed. 61. The consideration from defendant to the express company was, in this instance, the inducement to the whole transaction, and plaintiff, in consideration of becoming an employee of the express company, executed the waiver to defendant, thus establishing a contractual relation between plaintiff and defendant, which the latter could enforce as a bar so long as plaintiff remained in the employ of the express company, or until abrogated with the consent of defendant.
It is not important that the burden of this judgment may ultimately fall upon the express company. Plaintiff’s contract with defendant obligated him to forbear from bringing any action against defendant for injuries received on or about defendant’s trains, while engaged as an employee of the express company. The consideration is sufficient to operate as a bar to plaintiff’s right of action, irrespective of the indemnity running from the express company to defendant.
For the reasons stated, I am of opinion that the judgment should be reversed.